— In an action to recover damages for libel, the defendants appeal from an order of the Supreme Court, Nassau County (Kutner, J.), dated October 18, 1984, which denied their motion for a change of venue.
Order affirmed, with costs.
A motion for a change of venue pursuant to CPLR 510 (3) is addressed to the sound discretion of the court, and under the circumstances at bar, we find no abuse of that discretion (see, Stavredes v United Skates, 87 AD2d 502; Slavin v Whispell, 5 AD2d 296). Brown, J. P., Weinstein, Niehoff and Eiber, JJ., concur.